UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

WASHINGTON SCOTT CIVIL ACTION
VERSUS
LIBERTY MUTUAL FIRE NO.: 17-00009-BAJ-EWD

INSURANCE COMPANY ET AL.

RULING AND ORDER

Before the Court is the Motion for Summary Judgment (Doc. 25) filed by
Defendants Donald Muller, Jr. (“Muller”) and Pike Eleotric, LLC (“Pike Electric”).
Plaintiff Washington Scott filed an opposition. (Doc. 28) For the reasons offered
herein, the Motion for Summary Judgment (Doc. 25) is GRANTED.

I. BACKGROUND

This case arises out of an automobile accident that occurred on May 26, 2016.
(Doc. 25-2 at p. 1) PlaintiE alleges that while he was driving westbound on Interstate
12 (“1-12”), Muller slammed his vehicle into the rear and side of Plaintiff’s truck. (Doc.
1 at p. 3-4) Plaintiff asserts that he suffered “personal and bodily injuries and mental
anguish” as a result of the accident. (Id. at p. 4) Plaintiff also alleges that Muller was
acting within the scope of his employment for Pike Electric at the time of the accident.
(Id. at p. 3)

In contrast, Defendants claim that Plaintiff was responsible for the accident.
They assert that Muller Was traveling in the right lane on I-12 when Plaintiff began

to tailgate him and then eventually passed him on the left. (Doc. 25-3 at p. 2)

Thereafter, Plaintiff allegedly began to tailgate another vehicle, driven by Haven
Kinchen, in the left lane. (Id.) Kinchen began to slow down due to construction (Doc.
25-4 at p. 2) Defendants claim that Plaintiff was driving too fast to avoid hitting
Kinchen, and he therefore struck the rear of Kinchen’s vehicle, pushing her across
the right lane and all the way to the shoulder (Id.) Immediately thereafter, Plaintiff’s
vehicle suddenly entered the right lane in front of Mulier’s vehicle. (Doc. 25-3 at p. 3)
As a result, Muller could not stop to avoid colliding with Plaintiff’s vehicle (Id.)
Defendants now move for summary judgment, asserting that Muller was not at fault
as a matter of law.

II. LEGAL STANDARD

Pursuant to Rule 56, “[t]he [C]ourt shall grant summary judgment if the
movant shows that the re is no genuine disp ute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). ln determining
whether the movant is entitled to summary judgment, the Court views the facts in
the light most favorable to the non-movant and draws all reasonable inferences in
the non-movant's favor. Coleman v. Houston, Independent School Dist, 113 F.Bd 528,
533 (5th Cir. 1997).

After a proper motion for summary judgment is made, the non-movant must
set forth specific facts showing there is a genuine issue for trial. Anderson v. Liberty
Lobby, Inc., 47 7 U.S. 242, 250 (1986). At this stage, the Court does not evaluate the
credibility of witnesses, weigh the evidence, or resolve factual disputes Int'l
Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991), cert. denied, 502
U.S. 1059 (1992). However, if the evidence in the record is such that a reasonable

2

jury, drawing all inferences in favor of the non-moving party, could arrive at a verdict
in that party's favor, the motion for summary judgment must be denied. Int'l
Shortstop, In,c., 939 F.2d at 1263.

On the other hand, the non-movant's burden is not satisfied by some
metaphysical doubt as to the material facts, or by conclusory allegations,
unsubstantiated assertions, or a mere scintilla of evidence Little v. Lc`qu,id At`r Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994). Summary judgment is appropriate if the non-
movant “fails to make a showing sufficient to establish the existence of an element
essential to that party's case.” Celotex Corp. n. Catrett, 477 U.S. 317, 324 (1986). ln
other words, summary judgment will be appropriate only “if the pleadings,
depositions, answers to interrogatories and admissions on lile, together with
affidavits if any, show that there is no genuine issue as to any material fact, and that
the moving party is entitled to judgment as a matter of law.” Sherrn,an v. Hallbau,er,
455 F.2d 1236, 1241 (5th Cir. 1972).

III. DISCUSSION

A. Plaintifi’s Interrogatories

In the instant case, Defendants offer the sworn affidavit of Muller and the
deposition of Kinchen as evidence The only evidence that Plajntiff offers in
opposition is his own response to Defendants’ interrogatories which are unsworn
and signed only by Plaintiffs former attorney. (Doc. 28-1) The Court cannot
consider Plaintift’ s interrogatory responses in deciding Defendants’ summary
judgment motion. The Court has previously held that interrogatories must be

signed by the party to whom they are directed, rather than a party’s attorney. F£oyd

3

u. Chilly’s L.L.C. ofAlabam,a, No. 14-00544-BAJ-RLB, 2017 WL 1455024 at *2
(M.D- La. Apr. 21, 2017) Moreover, courts in the Fifth Circuit have repeatedly held
that interrogatory answers may be considered as evidence during summary
judgment only if they are sworn or made under the penalty of perjury. E.g.,
Wendling v. Ru.iz, No. 06-9497, 2007 WL 4233551, at * 3 (E.D. La. Nov. 28, 2007)
(holding that unsworn answers to interrogatories are not competent summary
judgment prooD. No such attestation has been offered to the interrogatory answers
here As such the Court cannot consider Plaintiffs interrogatories in its analysis1
B. Liability of Defendants

Defendants assert that summary judgment should be granted in their favor
because Muller was not at fault for the accident on May 26, 2016. In Louisiana, “the
law has established a rebuttable presumption that a following motorist who strikes
a preceding motorist from the rear has breached the standard of conduct prescribed
by La. R.S. 32:81(A) and is therefore liable for the accident." Byrd v. Normo:n, No.
17-471-JWD-EWD, 2017 WL 5986470, at * 6 (M.D. La. Nov. 14, 2017) (citing Harbin
v. Wo,rd, 147 So.3d 213, 218 (La. App. 1 Cir. 2014)).

A motorist may rebut this presumption by establishing (1) that he kept his
vehicle under control, (2) that he closely observed the forward vehicle, and (3) that
he followed at a safe distance under the circumstances lt appears to be undisputed
that Muller’s vehicle collided with the rear of Plaintiff s vehicle However, Muller

meets the criteria necessary to avoid liability. First, Muller properly kept his

 

1 The Court provided Plaintiff with seven days to amend his response to Defendant’s motion for
summary judgment, but Plaintiff failed to do so. (Doc. 39)

4

vehicle under control. ln his affidavit, he stated that he was traveling the speed
limit at 60 miles per hour in the right lane (Doc. 25-3 at p. 1-2) Second, Muller
closely observed the forward vehicle He stated that he observed Plaintiff s vehicle
tailgate him, move into the left lane, tailgate Kinchen’s vehicle, collide with her
vehicle and then swerve into his lane without warning (Id. at p. 2) Kinchen
verified this as she testified that she observed Plaintiff drive up behind her in the
rearview mirror, traveling too fast to be able to stop as she slowed for construction
(Doc- 25-4 at p.4) She also verified that Plaintiil` thereafter collided with her vehicle
and pushed her into the right lane (Id. at p. 5) Muller’s detailed description of
Plaintiff s vehicle prior to the collision, which is corroborated by Kinchen’s
testimony, evidences his close observation and attention to what was occurring in
front of him. Third, Muller’s testimony indicates that he followed Plaintiffs vehicle
under safe circumstances ln fact, Muller’s testimony indicates that he was not
following Plaintiffs vehicle at all until Plaintiff, without warning, swerved into his
lane (Doc. 25-3 at p. 2)

A motorist may also avoid liability if he proves that he was faced with a
“sudden emergency.” Under the sudden emergency doctrine a motorist must show
that the driver of the lead vehicle negligently created a hazard which the following
vehicle could not reasonably avoid. Webb v. Jordan, 540 So.2d 977 (La. App. 2nd
Cir. 1989)- The record indicates that the sudden emergency doctrine also applies to
Muller. Plaintiff negligently created a hazard by entering the right lane in front of

Muller without warning. (Id.) As such, Muller could not avoid hitting the rear of the

vehicle Because Plaintiff has not controverted any of this evidence Defendants are
entitled to summary judgment
IV. CONCLUSION

Accordingly,

IT IS ORDERED that Defendants’ Motion for Summary Judgment (Doc.

25) is GRANTED.

Baton Rouge, Louisiana, this {31"!'“ day of February, 2019.

é~@_
JUDGE BRIAN\AAACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

